Citation Nr: 9925476	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from to April 1980 to December 
1981.

Service connection for depression was denied in an unappealed 
rating action in May 1984.  This appeal arises from a 
decision by the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for depression and 
that denied service connection for PTSD.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  The veteran does not have post-traumatic stress disorder 
that is shown to be related to service.   

3.  By rating action in May 1984, the RO denied the 
appellant's claim of entitlement to service-connection for 
depression.  She was notified of this decision and of her 
right to appeal by a letter dated in May 1984, but a timely 
appeal was not received.

4.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 
2.  The evidence submitted since the RO denied service 
connection for depression is not new and material.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.156(a) (1998).

3.  The May 1984 rating decision denying service connection 
for depression is final, and the claim is not reopened.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991); 38 C.F.R. 
3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).    

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

The appellant alleges sexual trauma during service.  A review 
of the service medical records reveals no evidence that the 
veteran presented with symptomatology suggestive of PTSD.  In 
May 1980, the veteran presented with complaints of anxiety, 
nervousness and an inability to cope.  A psychiatric 
consultation report dated in September 1981 noted that she 
was anxious and depressed and that she related a difficult 
past history.  The report states that the symptoms were due 
to withdrawal from alcohol; change in life style and 
depression.  She had experienced intrusive self-destructive 
thoughts but was doing well with Antabuse.  The report of the 
examination for separation, dated in December 1981 was 
negative for evidence of PTSD or depression.  Her DD Form 214 
stated that she was discharged in December 1981 for a 
personality disorder.  

Associated with the claims folder are medical records from 
William R. Shelton, M.D., records from the Hitchcock Clinic, 
Monadnock Family Services, Catholic Medical Center (CMC) 
(including reports from Drs. Feder and Antisdel), a VA 
hospital summary, a May 19?? statement from William 
JeanBlanc, M.D., service personnel records, a report of a 
Naval Criminal Investigation dated in October 1981, and the 
veteran's testimony before a member of the Board.  These 
records describe the veteran's life from early childhood to 
the present time.  They include statements made by the 
veteran regarding physical and mental abuse as a child; 
spousal abuse, as well as her statements of feeling sexually 
harassed and hassled by her male superiors in service.  

A Naval Investigative Service (NIS) message dated in October 
1981 stated that a source had reported that the veteran 
alleged sexual misconduct by personnel at her duty station.  
A November 1981 NIS Operation Report noted that the veteran's 
treating psychiatrist said that the veteran could be 
interviewed and that he had requested to be present when she 
was interviewed.  

A December 1981 NIS Operation Report stated that the veteran 
was interviewed in the presence of her physician and denied 
any knowledge of sexual misconduct by any personnel from her 
duty station and seemed confused as to why she was being 
questioned.  For seven or eight months she had been attending 
drinking parties and had to drink heavily at them to have a 
good time.  The veteran added that she had no complaints or 
allegations to make against anybody regarding sexual 
misconduct an/or sexual abuse on the part of personnel from 
her duty station.  

A March 1997 psychiatric evaluation by James Antisdel, M.D., 
noted that the veteran had been admitted to the Catholic 
Medical Center (CMC) after cutting her left breast that 
Valentine's Day.  She was having financial and work related 
difficulties.  She had a long history of anxiety and 
claustrophobia as well as a past history or sexual or 
physical abuse relating back to her mother.  She had been 
seen by a psychiatrist on and off since age 17.  She was 
kicked out of the Marine Corps for a personality disorder 
although she stated that an officer attacked her.  The 
veteran complained of a history of nightmares, difficulty 
sleeping, some hypervigilance, and some self-abusive 
activities, of difficulties at work and of difficulties in 
relationships.  The impression was that the veteran had a 
long history of abuse, a fairly long history of depression, 
numerous stressors of late and ongoing "self-mutilatory" 
behavior.  The diagnoses were moderate depression with 
suicidal thoughts and dysthymia and PTSD.  On Axis II the 
diagnosis was rule out personality disorder, question of 
borderline traits.  The Global Assessment of Functioning 
Scale (GAF) was 35 to 40.

During her hearing before a member of the Board in March 1999 
the veteran testified that she had never had psychiatric 
treatment or even heard of antidepressants before the 
service.  She had been married twice prior to service.  Her 
second husband was a wife-beater.  She had had episodes of 
depression prior to service but she felt she was pretty 
happy, just bored.  She entered service and graduated from 
basic training.  While stationed at El Toro her Commanding 
Officer (CO) invited her to football games and drinks.  He 
and his wife would have her over and have lobster and go 
swimming.  The rape occurred as he was taking her back to the 
base.  She was hospitalized a couple of months later.  She 
entered an alcohol program on El Toro and was told to see a 
psychiatrist.  Her psychiatrist told her that when the NIS 
came she would be put on medical hold indefinitely and there 
would be a big scandal.  When the NIS people came the 
psychiatrist practically answered all the questions.  When 
they asked her about the sodomy and rape she said nothing 
like that had happened.  They asked her about going to 
parties and she said she had gone to one that might have been 
at Laguna Beach.  The psychiatrist made remarks about being 
careful and not putting any more stress on her.  They were 
very careful about how they worded things.  

The Board has accepted the veteran's stressor testimony as 
credible for the purpose of determining whether the claim is 
well grounded.  See Elkins v. West, 12 Vet App 209 (1999). 

The evidence of record does not include a current, clear 
diagnosis of PTSD.  The veteran was diagnosed as having PTSD 
only by Dr. Antisdel years after service.  His report does 
not make clear whether he thought the veteran's PTSD was 
incurred before, during or after service.  He notes a life-
long problem of abusive and failed relationships, some of 
which occurred in her youth long before her active service.  
Therefore, Dr. Antisdel's opinion also fails to provide 
medical nexus evidence necessary to make the veteran's claim 
well grounded. 

Although the veteran has expressed her opinion that her 
current psychiatric disorder is the result of her military 
service, she is not qualified, as a lay person, to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2, 
Vet.App. 492, 494-495 (1992).  Therefore, absent a clear 
diagnosis of PTSD and medical nexus evidence, the Board must 
conclude that the claim is not well grounded.  

Depression

The veteran originally sought service connection for a 
claimed low back disorder in December 1983.  In a May 1984 
rating decision, the RO denied service connection for the 
disorder.  The RO notified the veteran of that decision but 
he did not initiate an appeal.  Therefore, the RO's decision 
of May 1984 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the May 1984 RO decision, the evidence 
included the veteran's service medical records, a VA medical 
center discharge summary reflecting hospitalization from 
December 1983 to January 1984 (27 days) for, in pertinent 
part a dysthymic disorder, alcohol abuse and a history of 
polydrug abuse, an April 1984 statement from William R. 
Shelton, M.D., a psychiatrist.  The RO concluded that service 
connection  for depression was not established, as the 
disability preexisted service and was not aggravated during 
service.

The evidence submitted since the May 1984 rating decision 
includes treatment records from the Hitchcock Clinic, 
Monadnock Family Services, Catholic Medical Center (CMC) 
(including reports from Drs. Feder and Antisdel), a VA 
hospital summary, a May 19?? statement from William 
JeanBlanc, M.D., service personnel records, a report of a 
Naval Criminal Investigation dated in October 1981, and the 
veteran's testimony before a member of the Board.  Some of 
the records indicate that the veteran received psychiatric 
treatment as early as age 17, ten years before she entered 
service.  None of the records indicate that the veteran 
experienced depression in service or that preexisting 
depression was aggravated during her active service.  Even 
Dr. Antisdel's report, which is the most favorable to the 
veteran, does not attribute the depression to her active 
service.  His report makes no mention of aggravation of a 
psychiatric condition during service.

The veteran's testimony is new, in that it was not before the 
RO in May 1984.  However, although the veteran asserts that 
her depression was caused by active service, or even set back 
by active service, she has submitted no medical evidence to 
substantiate her claim.  While the veteran is competent to 
provide an account of her symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge".  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  None of the medical evidence submitted since the 
May 1984 rating action links the veteran's depression to her 
active service.  None of the new medical evidence indicates 
that the veteran's preexisting depression was aggravated by 
her active service.

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.


ORDER

Service connection for PTSD is denied.  

New and material evidence has not been submitted to reopen a 
claim for service-connection for depression, thus, the claim 
is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




